Citation Nr: 1812480	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  17-36 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with severe substance abuse disorder, early remission (also claimed as depression).


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to March 1996, October 2001 to January 2002, and from February 2003 to May 2004.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issue of entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) has been raised by the record in a December 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the present case, a VA examination was scheduled to occur on October 18, 2017, but the Veteran did not report for the examination and did not provide any reason for his failure to report.  See 38 C.F.R. § 3.655 (b) (indicating that if a veteran does not appear at a scheduled VA examination and does not present evidence of good cause, VA may proceed with adjudication of the claim on the basis of the evidence of record).  However, in December 2017 correspondence, the Veteran stated that he did not receive notification of the October 2017 VA examination.  In light of the Veteran's attendance of other scheduled examinations, the indication that he has been homeless during the pendency of this appeal, and the fact that there is no indication in the claims file that notice of the October 2017 VA examination was sent to the Veteran, the Board finds the Veteran's claim that he did not receive notice of the October 2017 examination to be credible.  For this reason, the Board finds that good cause has been shown for the Veteran's absence at the VA examination, and as such, the AOJ should reschedule the VA examination.  See 38 C.F.R. § 3.655 (a). 

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655.

A remand is also required in this case to ensure that there is a complete record upon which to decide the Veteran's claim. See 38 C.F.R. § 19.9 (2017).  To this point, the Board notes that in December 2017, the Veteran submitted an authorization to disclose information to the VA that was later rejected in the same month.  There is no indication that the Veteran was notified of this rejection of the request for records.  While on remand, the Veteran should be given another opportunity to identify any additional VA or private treatment records relevant to the claim on appeal that have not been obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records, to include the aforementioned VA records identified in December 2017; and, with appropriate authorization from the Veteran, any additional outstanding private treatment records identified by him as pertinent to his claims.  The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit any such records for VA review.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD with severe substance abuse disorder, early remission (also claimed as depression).  Access to the electronic claims file, to include any additional evidence obtained, if any, must be made available to the examiner for review.

All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a picture of the nature and extent of the Veteran's PTSD with severe substance abuse disorder, early remission (also claimed as depression).  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the applicable rating criteria.

The examiner is asked to comment on the functional impairment resulting from the service-connected PTSD with severe substance abuse disorder, early remission (also claimed as depression) as it may affect his ability to function and perform tasks in an occupational setting.

If the Veteran does not report for the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy (ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

3.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




